DETAILED ACTION
The present Office action is in response to the application filing on 14 JUNE 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 6/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Objections
Claims 1-6 are objected to because of the following informalities:
Claims 1 and 6 utilize the abbreviation of “CCLM” without addressing what the abbreviation stands for. For clarification, amend the claims to recite --Cross-Component Linear Model (CCLM)--
Claim 2, l. 3, “perfroming” should read --performing--
Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --CROSS-COMPONENT LINEAR MODEL PREDICTION IMAGE GENERATION APPARATUS, VIDEO DECODING APPARATUS, VIDEO CODING APPARATUS, AND PREDICTION IMAGE GENERATION METHOD--.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: CCLM prediction parameter derivation unit and CCLM prediction unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Upon review of the specification, the following structure corresponds to the means listed above:
[0113] describes using an integrated circuit for incorporating each of the function blocks.
[0273] describes using a combination of hardware and software for incorporating each of the function blocks.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2021/0314581 A1 (hereinafter “Ma”).
Regarding claim 1, Ma discloses a prediction image generation apparatus for generating a prediction image by based on an intra prediction mode ([0003], ll. 1-4, “when intra prediction is performed, for any chroma block, a cross-component linear mode (CCLM) may be used to determine prediction information”), the prediction image generation apparatus comprising: 
a CCLM prediction parameter derivation unit (FIG. 3, encoder 20) configured to derive a difference value related to luma that is a difference between a first value and a second value and a difference value related to chroma that is a difference between a third value and a fourth value, and derive, by using the difference value related to luma and the difference value related to chroma, a CCLM prediction parameter (col. 24, “                
                    A
                    =
                    m
                    a
                    x
                    Y
                    -
                    m
                    i
                    n
                    Y
                
            :” e.g., difference of luma components; col. 24, “                
                    a
                    =
                    
                        
                            m
                            a
                            x
                            C
                            -
                            m
                            i
                            n
                            C
                        
                    
                    *
                    F
                    l
                    o
                    o
                    r
                    
                        
                            
                                
                                    
                                        
                                            2
                                        
                                        
                                            N
                                        
                                    
                                
                                
                                    d
                                    i
                                    f
                                    f
                                
                            
                        
                    
                
            :” e.g., difference of luma components and “a” is a CCLM prediction parameter that uses both differences, because “diff” is the luma difference); and 
a CCLM prediction filter unit (FIG. 3, encoder 20) configured to derive the prediction image by using the CCLM prediction parameter (col. 24, [0366-0377] describes the formulas for deriving the prediction values of the image), wherein 
the CCLM prediction parameter derivation unit derives a first logarithmic value by using the difference value related to luma and a second logarithmic value by using an absolute value of the difference value related to chroma (col. 24, “                
                    s
                    h
                    i
                    f
                    t
                    L
                    u
                    m
                    a
                    =
                    
                        
                            A
                            =
                            =
                            0
                        
                    
                    ?
                    0
                    :
                    F
                    l
                    o
                    o
                    r
                    
                        
                            L
                            o
                            g
                            2
                            
                                
                                    A
                                    b
                                    s
                                    
                                        
                                            A
                                        
                                    
                                
                            
                        
                    
                    -
                    B
                    I
                    F
                    F
                    _
                    B
                    I
                    T
                    _
                    D
                    E
                    P
                    T
                    H
                
            :” e.g., “A” is the luma diff; col. 24, “                
                    s
                    h
                    i
                    f
                    t
                    A
                    =
                    
                        
                            a
                            =
                            =
                            0
                        
                    
                    ?
                    0
                    :
                    F
                    l
                    o
                    o
                    r
                    
                        
                            L
                            o
                            g
                            2
                            
                                
                                    A
                                    b
                                    s
                                    
                                        
                                            a
                                        
                                    
                                
                            
                        
                    
                    -
                    A
                    _
                    B
                    I
                    T
                    _
                    D
                    E
                    P
                    T
                    H
                
            :” e.g., “a” is defined above as inclusive of the chroma difference), and 
derives a first shift value by using the first logarithmic value and the second logarithmic value (col. 24, “                
                    s
                    h
                    i
                    f
                    t
                    A
                    =
                    
                        
                            a
                            =
                            =
                            0
                        
                    
                    ?
                    0
                    :
                    F
                    l
                    o
                    o
                    r
                    
                        
                            L
                            o
                            g
                            2
                            
                                
                                    A
                                    b
                                    s
                                    
                                        
                                            a
                                        
                                    
                                
                            
                        
                    
                    -
                    A
                    _
                    B
                    I
                    T
                    _
                    D
                    E
                    P
                    T
                    H
                
            :” e.g., “a” is defined as the chroma difference divided by the modified log luma difference), and 
the CCLM prediction filter unit derives the prediction image by using the first shift value (FIG. 3, encoder 20 and prediction processing unit 260 outputs a predicted image by use of the CCLM prediction techniques).
Regarding claim 2, Ma discloses all of the limitations of claim 1, as outlined above. Additionally, Ma discloses the prediction image generation apparatus according to claim 1, wherein the CCLM prediction parameter is derived by perfroming right shift of a sixth value by the second logarithmic value, the sixth value being obtained by using a product of a fifth value of a reference table specified by using the difference value related to luma and the difference value related to chroma ([0250], “                        
                            a
                            =
                            (
                            
                                
                                    m
                                    a
                                    x
                                    C
                                    -
                                    m
                                    i
                                    n
                                    C
                                
                            
                            *
                            
                                
                                    d
                                    i
                                    v
                                    S
                                    i
                                    g
                                    T
                                    a
                                    b
                                    l
                                    e
                                    
                                        
                                            n
                                            o
                                            r
                                            m
                                            D
                                            i
                                            f
                                            f
                                        
                                    
                                
                                
                                    8
                                
                            
                            +
                            2
                            y
                            -
                            1
                            ≫
                            y
                        
                    :” e.g., “y” is defined in [0251] as the log2 of the absolute value of the chroma difference. The “divSigTable” is a table accessed with the difference values of the samples).
Regarding claim 3, Ma discloses all of the limitations of claim 1, as outlined above. Additionally, Ma discloses wherein the prediction image is derived by performing right shift of a product of the CCLM prediction parameter and a luma sample value by the first shift value ([0368-0376] describes right shifting and shifting the luma samples based on shiftA).
Regarding claim 4, the limitations are the same as those in claim 1; however, written as a video decoding apparatus, which is the inverse of the encoder of claim 1. Therefore the same rationale of claim 1 applies equally as well to claim 4. Additionally, Ma discloses a video decoding apparatus configured to decode an image by adding a prediction image generated from the CCLM filter unit according to claim 1 and a residual (FIG. 4, decoder 30, reconstruction unit 314. See the rejection of claim 1).
Regarding claim 5, the limitations are the same as those in claim 1. Therefore, the same rationale of claim 1 applies to claim 5. Additionally, Ma discloses a video coding apparatus configured to, from a difference between a prediction image derived from the CCLM filter unit according to claim 1 and an input image, derive and code a residual (FIG. 3, encoder 20, note the output from prediction processing unit 260 and residual calculation unit 204. See the rejection of claim 1).
Regarding claim 6, the limitations are the same as those in claim 1; however, written as a process instead of a machine and each of the functions of the machine are listed in the process. Therefore, the same rationale of claim 1 applies to claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STUART D BENNETT/Examiner, Art Unit 2481